Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Qing(Catherine) Ye on 6/6/2022.

The application has been amended as follows: 

1.(Currently amended) A control device for a capsule endoscope, comprising:
a balance arm device, a permanent magnet and an examination bed;
wherein 
the balance arm device comprises a column; 
the balance arm device has 
a fixed end which is fixed to a surface via an end of the column;

an active end of the balance arm device connects with a boom; 

under the boom; 

positioned under the permanent magnet, and [[the]]
an area between the examination bed and the permanent magnet is an examination area[[,]]; and 



a 2-DOF rotary platform, fixed below the boom and located above the permanent magnet,
wherein 
when the 2-DOF rotary platform is moved horizontally in reference to a geodetic coordinate system,
a compensation in a horizontal angle is calculated and applied to the permanent magnet to prevent an undesired deflection of the permanent magnet in reference to a geodetic coordinate system, said undesired deflection is a result of the horizontal movement of 2-DOF rotary platform in reference to the geodetic coordinate system.
 
2. (Original) The control device of claim 1, wherein the balance arm device is a pneumatic balance arm, comprising a column and a chassis for support purpose, and the top of the column connects with an upper balance arm and a lower balance arm parallel to each other.

3.(previously presented) The control device of claim 2, wherein the pneumatic balance arm further comprises a balance cylinder and a control box fixed on one side of the column, wherein the control box is electrically connected to the balance cylinder, and the balance cylinder is connected to the upper balance arm and the lower balance arm via a piston; wherein the control box controls the balance cylinder and drives the upper balance arm and the lower balance arm to move in vertical direction.

4.(Original) The control device of claim 2, wherein the other ends of the upper balance arm and the lower balance arm connects with a rear terminal arm and a front terminal arm, wherein the rear terminal arm is located between the front terminal arm and the upper balance arm and the lower balance arm, wherein the upper balance arm, the lower balance arm, the rear terminal arm and the front terminal arm are rigid arms. 

5. (Original) The control device of claim 4, wherein the rear terminal arm and the front terminal arm come with same or different lengths. 

6. (Original) The control device of claim 4, wherein the rear terminal arm is pivotally connected to the upper balance arm and the lower balance arm, and the rear terminal arm is rotatable 360 degrees horizontally along a pivot. 

7. (Original) The control device of claim 4, wherein the front terminal arm is pivotally connected to the rear terminal arm, and the front terminal arm is rotatable 360 degrees horizontally along a pivot. 

8. (Original) The control device of claim 4, wherein the boom is fixed at the other end of the front terminal arm and is vertically connected to the front terminal arm. 
9. (Cancelled) 
10. (previously presented) The control device of claim 1, wherein the 2-DOF rotary platform is a full-manual rotary platform, comprising an upper enclosure, wherein the upper enclosure is symmetrical along a central axis and comprises a horizontal part and two vertical parts that are perpendicular to the horizontal part, wherein a bearing passing through the central axis is fitted at the horizontal part and provides 360-degree rotation in the horizontal direction, wherein each vertical part is fitted with a bearing and a horizontal rod passes through the bearings, two handles are fitted on both ends of the horizontal rod, and the permanent magnet is sleeved on the horizontal rod.

11. (previously submitted) The control device of claim 10, wherein the 2-DOF rotary platform comprises a first enclosure and a second enclosure, a first motor fixed in the first enclosure provides a 360-degree rotation along a longitudinal axis, and a second motor fixed in the second enclosure provides a 360-degree rotation along a horizontal axis. 

12.(Original) The control device of claim 11, wherein a control handle is fitted on one side of the first enclosure, and the control handle provides a horizontal rotation button and a vertical rotation button to control the permanent magnet to rotate horizontally or vertically. 

13. (previously presented) The control device of claim 1, further comprising a magnetic sensor array, wherein the magnetic sensor array comprises a plurality of magnetic sensors, and the magnetic sensor array detects the spatial position of the permanent magnet through the plurality magnetic field sensors to obtain a three-dimensional position and a two-dimensional direction of the permanent magnet.

14. (Original) The control device of claim 13, wherein the magnetic sensor array calculates a compensation angle of the 2-DOF rotary platform according to a displacement of the permanent magnet.

15. (Currently amended) The control device of claim 13, wherein 
 	the magnetic sensor array detects a horizontal movement direction of the permanent magnet[[,]] and a rotation of the permanent magnet 

caused by the horizontal movement of the 2-DOF rotary platform, undesired deflection of the permanent magnet in reference to the [[a]] geodetic coordinate system is characterized, and a compensation rotation is calculated and applied to the permanent magnet 
16. (Cancelled) 
17. (Currently amended) The control device of claim 1, wherein the permanent magnet controls the movement of the capsule endoscope in a digestive tract, 
when the capsule endoscope is on the lower wall of the digestive tract, 
a [[the]] tangential direction of the permanent magnet rotating away from [[a]] the lower gastric wall is opposite to the movement direction of the permanent magnet;
 	
when the capsule endoscope is at the upper gastric wall of the digestive tract
 a tangential direction of the permanent magnet rotating away from [[a]] the upper gastric wall is consistent with the movement direction of the permanent magnet 
 
18. (Original) The control device of claim 1, wherein the rotation and movement speed of the permanent magnet follows v=ω*L, wherein v is the average movement speed of the permanent magnet, ω is the average rotation angular speed of the permanent magnet, and L is the length of the capsule endoscope.

19. (Currently amended) The control device of claim 1, wherein the balance arm device is a spring assisted balance arm, comprising 
a base for providing support and a horizontal swing arm connected to [[the]] a top of the base, 
wherein an other end of the horizontal swing arm connects with an upper balance arm, a lower balance arm, and a spring that are angled with the horizontal swing arm, the upper balance arm and the lower balance arm are parallel to each other, and the spring provides impetus for the upper balance arm and the lower balance arm to move upward or downward through deformation.

20. (previously presented) The control device of claim 19, wherein the spring is a common spring or a gas spring.

21. (Original) The control device of claim 19, wherein the horizontal swing arm is pivotally connected to the base, and is also pivotally connected to the upper balance arm and the lower balance arm, wherein the horizontal swing arm rotate 360 ​​degrees horizontally along a pivot.

22. (Original) The control device of claim 19, wherein the boom is vertically connected to the other end of the upper balance arm, the lower balance arm and the spring. 

23. (Original) The control device of claim 19, wherein the upper balance arm, the lower balance arm, and the horizontal swing arm are rigid arms. 

24. (Original) The control device of claim 19, wherein the spring comprises an upper coil spring and a lower coil spring, and the upper coil spring is disposed at one end of the horizontal swing arm, and the lower coil spring is disposed at one end of the boom, the upper coil spring and the lower coil spring can provide impetus for the upper balance arm and the lower balance arm to move upward or downward through deformation.

25. (Original) The control device of claim 1, wherein the permanent magnet rotates at one or more degrees of freedom.

Election/Restrictions
In light of the Examiner’s Amendment resulting in the allowability of claim 1, the restriction requirement between species as set forth in the Office action mailed on 2/14/2022, is hereby withdrawn and claims 10, 11, and 20 are hereby rejoined.
Allowable Subject Matter
Claims 1-8, 10-15, 17-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed control device comprising, inter alia, “a 2-DOF rotary platform, fixed below the boom and located above the permanent magnet, wherein when the 2-DOF rotary platform is moved horizontally in reference to a geodetic coordinate system, a compensation in a horizontal angle is calculated and applied to the permanent magnet to prevent an undesired deflection of the permanent magnet in reference to a geodetic coordinate system, said undesired deflection is a result of the horizontal movement of 2-DOF rotary platform in reference to the geodetic coordinate system”.
Mahoney (US2014/0288416) teaches a control device for a capsule endoscope, comprising: a balance arm device (system 100; fig 1; [0034]), a permanent magnet (magnetic actuator 110; fig 1; [0036]); wherein the balance arm device comprises a column (linkage arm 131; fig 1); the balance arm device has a fixed end which is fixed to a surface via an end of the column (fig 1 shows an end of the linkage arm to be supported by a surface, e.g. floor); and an active end of the balance arm device connects with a boom (fifth linkage arm 135); the permanent magnet is fixed under the boom (fig 1).  However, Mahoney does not teach a 2-DOF rotary platform, fixed below the boom and located above the permanent magnet, wherein when the 2-DOF rotary platform is moved horizontally in reference to a geodetic coordinate system, a compensation in a horizontal angle is calculated and applied to the permanent magnet to prevent an undesired deflection of the permanent magnet in reference to a geodetic coordinate system, said undesired deflection is a result of the horizontal movement of 2-DOF rotary platform in reference to the geodetic coordinate system and therefore does not meet all the limitations of the claim.
Further, Hatakeyama (US2016/0135662) teaches in a similar field of endeavor an examination bed (operating table 80; fig 1), where the examination bed is positioned under the permanent magnet and an area between the examination bed and the permanent magnet is an examination area (fig 1).  However, Hatakeyama does not teach a 2-DOF rotary platform, fixed below the boom and located above the permanent magnet, wherein when the 2-DOF rotary platform is moved horizontally in reference to a geodetic coordinate system, a compensation in a horizontal angle is calculated and applied to the permanent magnet to prevent an undesired deflection of the permanent magnet in reference to a geodetic coordinate system, said undesired deflection is a result of the horizontal movement of 2-DOF rotary platform in reference to the geodetic coordinate system and therefore does not meet all the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795